                 Case 20-01049-LMI       Doc 143     Filed 05/21/21     Page 1 of 2




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION
                                        www.flsb.uscourts.gov



 In re:                                                               Case No. 18-11056-LMI
                                                                      Chapter 7
 CARLOS ALBERTO GARCIA,
                                                                      Adv. No. 20-01049-LMI
           Debtor.

 ___________________________/
 DREW M. DILLWORTH,
 as Chapter 7 Trustee                                                       Plaintiff,

          Plaintiff,

 vs.

 ESTEBAN GUERRAN and
 IVONNE PEREZ,

      Defendants.
 ___________________________/

                           EXPEDITED MOTION TO WITHDRAW
                       AS COUNSEL FOR DEFENDANT, IVONNE PEREZ

          Mark S. Roher, Esq. and the Law Office of Mark S. Roher, P.A. files this Expedited Motion

to Withdraw as Counsel for Defendant, Ivonne Perez, as follows:

          1.     Irreconcilable differences have arisen between Defendant and undersigned counsel,

making undersigned’s continued representation of Defendant impossible.

          2.     Undersigned respectfully requests that a hearing on this matter be set as soon as

this Court’s calendar permits.

          WHEREFORE, Mark S. Roher, Esq. and the Law Office of Mark S. Roher, P.A.

respectfully request that the Court allow for the withdrawal of their representation of Defendant,

Ivonne Perez and provide such further relief as deemed just under the circumstances.
             Case 20-01049-LMI      Doc 143     Filed 05/21/21      Page 2 of 2




Dated: May 21, 2021
                                          LAW OFFICE OF MARK S. ROHER, P.A.
                                          1806 N. Flamingo Road, Suite 300
                                          Pembroke Pines, FL 33028
                                          (954) 353-2200
                                          Email: mroher@markroherlaw.com

                                          By: /s/ Mark S. Roher
                                                  Mark S. Roher, Esq.
                                                  Florida Bar No. 178098
                                                  Counsel for Defendant

                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true copy hereof has been served electronically via the

 Court’s CM/ECF system to those listed below and via email to Ivonne Perez

 [iperez@oceancoastelectrical.com] on this 21st day of May, 2021.

                                          By:   /s/ Mark S. Roher
                                                 Mark S. Roher


James B. Miller, Esq.
19 W Flagler St #416
Miami, FL 33130
(305) 374-0200
Fax : (305) 374-0250
Email: bkcmiami@gmail.com
Counsel for Plaintiff
